Title: To Thomas Jefferson from Antoine Louis Claude Destutt de Tracy, 24 November 1820
From: Tracy, Antoine Louis Claude Destutt de
To: Jefferson, Thomas


              Monsieur
              Ce 24 9bre 1820
            Il y a precisement aujourd’hui deux ans que vous avez pris la peine de m’ecrire une lettre bien aimable – et qui a excité toute ma reconnaissance.  elle m’est arrivée le 13 janvier 1819 avec la traduction de mon Economie Publique, et qui lui fait tant d’honneur puisque vous avez Daigné y donner vos soins.  Je suis confus de la peine que cela vous a causé, et je voudrai bien pouvoir me flatter que mon faible ecrit fut digne de tant de bonté et meritat les eloges que vous lui prodiguez dans la lettre à Mr Milligan que vous avez mise en tete du volume.Ces marques de votre bienveillance, Monsieur, ne s’effaceront jamais de mon cœur; mais ce sont les dernières que j’aye reçues de vous, et depuis que vous m’honorez de votre correspondance je n’ai jamais été si longtems sans recevoir de vos nouvelles j’en serais tourmenté si, heureusement Messieurs Gallatin, Barnett et Lafayette ne m’assuraient que vous vous portez bien et que votre santé qui avait été ebranlée est maintenant en assez bon etat.  J’espere que vous ne doutez pas du soin avec lequel je m’en informe.Il me reste une inquietude qui n’est rien en comparaison de celle là, mais qui pourtant me tient fort à cœur.  je crains que vous n’ayez pas reçu mes lettres et mes livres.  je serai bien faché que vous me crussiez capable d’une telle negligence.  cependant j’ai eu l’honneur de vous ecrire au Mois de Mars 1819 et même je me rappelle que dans cette lettre en vous faisant tous les remercimens que je vous devais je vous marquais mon regret de voir que Mr Milligan dans son Prospectus affirmat que je n’avais pas osé publier dans ma patrie ce traité d’economie politique et je m’affligeai que dans votre pays on crut que chez nous la presse fut beaucoup moins libre qu’elle ne l’est reellement; et à ce sujet je vous disais que dès l’année 1818 mon commentaire sur l’esprit des Lois qui est bien autrement hardi avait été imprimé à Liege et entrait librement en France et que j’avais eu l’honneur de vous ecrire en vous l’envoyant.  depuis dans l’hiver 1819 un libraire de Paris a fait sans mon aveu et à mon insçu une reimpression de l’edition de Liege et l’a vendue publiquement en deux editions  etant inexactes et sans nom d’auteur je me suis determiné à en faire une troisième en juillet 1819 en y mettant mon nom et en y ajoutant un petit ecrit sur cette question:   Quels sont les moyens de fonder la morale d’un peuple? ouvrage que j’avais fait autrefois pour la classe des sciences morales et politiques de l’institut du tems de la republique française.  Comme je tenais à ce que ce dernier ouvrage fut connu de vous j’ai eu l’honneur de vous ecrire en vous envoyant ce volume, et ayant su quelque tems après que le navire par lequel Mr Barnett vous l’avait expedié s’etait perdu je vous l’ai renvoyé de nouveau. je ne sais, Monsieur, si tout cela vous sera parvenu.  Si cela est perdu il n’y a pas grand mal, mais ce dont je ne me consolerai pas c’est que l’expression de ma reconnaissance ne fut pas arrivée jusqu’à vous et que vous pussiez douter un moment des sentimens d’attachement et de respect que je vous ai voué.TracyP.S.  Je voudrais, Monsieur, que le sincère hommage que je vous rends à la tête de l’edition du Commentaire sur l’esprit des Lois à laquelle j’ai mis mon nom, fut placé à la tête de la traduction  si l’on en fait jamais quelque nouvelle edition.  il sera à la tête de celle que l’on en fait actuellement dans la capitale de la vieille Angleterre en depit des amis de ses vieilles institutions. Ces defenseurs interessés des prejugés et des abus ne sont pas moins ennemis de mes principes economiques que de mes principes politiques et philosophiques parce qu’en effet les uns sont intimement liés avec les autres.  Pour complaire à ces Messieurs Mr Malthus dans son dernier ouvrage vient de dementir presque tout ce qu’il avait ecrit jusqu’à present, afin de bien prouver que les gens qui ne font rien sont de tous les hommes les plus utiles, et que les pauvres diables qui meurent de faim sont très heureux de voir multiplier a coté d’eux les millionnaires.  Mr Sismondi en vrai Genevois flatteur des Anglais n’a pas manqué d’adopter ces lumineuses decouvertes.  voilà, Monsieur, les progrès que nous faisons dans le nord de notre Europe pendant que le midi s’evertue à Conquerir la Liberté et la verité qu’il aime et qu’il cherche sans les connaitre.  au reste je serai ingrat de dire du mal de ces nouvelles nations qui cherchent à se former car elles me traitent très bien.  je suis deja traduit en Italien et en Espagnul et on m’enseigne au Portugal.Je reviens, Monsieur, au desir que je vous exprimai tout à l’heure sur la manifestation de mon respect pour votre personne. je vous prie d’y avoir egard car c’est pour ainsi dire, une disposition testamentaire.  J’ai manqué mourir cet automne, et tout m’avertit que je n’irai pas loin.  au reste je suis bien degouté du spectacle de ce monde où les hommes, je ne dis pas comme vous, mais qui vous ressemblent un peu, sont trop rares, et où les malfaiteurs fourmillent. Editors’ Translation
              Sir,
              9ber 24, 1820
            It was exactly two years ago that you took the trouble to write me a very amiable letter – which provoked all my gratitude.  it reached me on January 13, 1819, with the translation of my Public Economy, and I feel very honored that you have Deigned give it your care.  I am sorry for the trouble it has caused you, and I very much wish to be able to flatter myself that my feeble piece of writing is worthy of so much kindness, and deserve the compliments you gave it so generously in the letter to Mr. Milligan you placed at the head of the volume.This marks of your kindness, Sir, will never be erased from my heart, but they are the last I have received from you, and since the time when you started honoring me with your correspondence, I have never remained so long without receiving news from you; I would be tormented by this if, fortunately, Mister Gallatin, Mister Barnet and Mister Lafayette had not assured me that you are well and that your health, which had been shaken, is now in rather good shape.  I do hope that you do not doubt the care with which I inform myself about it.I still feel worried about something which is nothing in comparison, but which nevertheless is close to my heart.  I fear that you have not received my letters and my books.  I would be very annoyed if you believed me capable of such negligence.  However, I had the honor of writing to you in the Month of March 1819, and I even remember that, in this letter, while giving you all the thanks I owed you, I expressed my regrets in seeing that Mr. Milligan, in his Prospectus, stated that I had not dare publish this treaty on Political Economy in my Fatherland, and I was distressed that, in your country, people believe that in our country the press was much less free that it really is; and on this topic, I was telling you that as early as the year 1818, my Commentary on the Spirit of the Law, which is much bolder, had been printed in Liege and was entering France freely, and that I had had the honor to write to you about it when I had sent it to you.  since then, during the winter 1819, a bookseller in Paris, without my knowledge and without my permission, reprinted the Liege edition and sold it publicly in two editions.  because they are inaccurate and without the name of the author, I decided to make a third edition of it in July 1819, and to put my name to it and add a short piece of writing to it:  What are the ways of founding the morality of a nation, work that I had formerly written for the class of Ethics and Political Science at the institute at the time of the French Republic.  As I very much wanted this last work to be known by you, I had the honor of writing you and sending you this volume, and having found out a little later that the ship in which Mr. Barnett had sent it to you had been lost, I sent it to you again.  I don’t know, Sir, if all this will have reached you.  If it got lost, no great harm is done, but I will not be consoled if the expression of my gratitude has not reached you, and if you could doubt for a moment of the feelings of attachment and respect I have devoted to you.TracyP.S.   I would like, Sir, that the sincere tribute I make to you at the head of the Commentary on the spirit of the Laws, to which I put my name, be placed at the head of the translation if ever another edition of it is made.  it will be placed at the head of the edition that is currently being made of it in the capital City of old England, in spite of the friends of its old institutions.  These defenders interested in prejudices and abuses are no less enemies of my principles of economy than they are of my principles of philosophy, because indeed the ones are intimately connected with the others.  To please these Gentlemen, Mr. [Malthus?], in his last book, has just denied almost everything he had written until now, in order to prove that people who do nothing are the most useful of all men, and that the poor devils who are dying of hunger are very happy to see millionaires multiply next to them.  Mr. Sismondi, as a true citizen of Geneva, who flatters the English did not fail to adopt theses enlightening discoveries.  Here is, Sir, the progress we are making in the north of our Europe, while the south struggles to Conquer the Liberty and the truth which they like and they are looking for without knowing them.  in any case, I would be ungrateful in saying bad things about these new nations trying to create themselves, as they treat me very well.  I am already translated in Italian and in Spanish, and I am taught in Portugal.Sir, I am coming back to the wish I expressed earlier regarding the expression of my respect for your person, I am asking you to take this into consideration, because it is, in a manner of speaking, the provisions of a will.  I almost died this fall, and everything is warning me that I will not go far.  in any case, I am quite disgusted with the spectacle of this world in which men, I do no mean to say men like you, but men who are a little bit like you, are too rare, and which is teeming with criminals.